Citation Nr: 1224991	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.

In October 2007 and September 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in December 2009 and May 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for hypertension, claimed as secondary to service-connected low back disability, has been raised by the record in the Veteran's June 2012 Informal Hearing Presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Bilateral hip disability

In his June 2012 IHP, the Veteran contended that his bilateral hip disability, in addition to being related to his military service, is alternatively secondary to his service-connected low back disability.  

There is no medical opinion of record which discusses the relationship, if any, between the Veteran's bilateral hip disability and his service-connected low back disability.  In light of the foregoing, the Board is of the opinion that a clarifying medical examination and opinion would be probative in ascertaining whether the Veteran's bilateral hip disability is related to his service-connected low back disability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Bilateral leg disability

The record reflects that the Veteran was scheduled for VA examination in April 2012 to ascertain the nature and etiology of his claimed bilateral leg disability.  He was informed in a letter from the AMC dated in March 2012 that he was scheduled for the examination.  However, a VA memorandum associated with the Veteran's claims folder indicates that the Veteran failed to report for the examination.

The Board notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim for increase the claim shall be denied.  38 C.F.R. § 3.655(b).  There is of record no indication that the Veteran showed good cause for his failure to report for the scheduled examination.  

However, the Board observes that prior to being scheduled for the April 2012 VA examination, the Veteran attended VA examinations in March 2004 and March 2011.  Indeed, there is no indication in the record that the Veteran had previously missed a scheduled VA examination.  Further, as discussed above, the Board is remanding the Veteran's bilateral hip disability for a medical examination and opinion.  In light of the fact that the Veteran has shown a willingness in the past to report for examination, to include during the pendency of this appeal, the Board finds that the Veteran should be provided another opportunity to report for an appropriate VA examination to determine whether his claimed bilateral leg disability is related to his military service.  

Since the Board has determined that another VA examination be scheduled, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  As noted above, the provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  On remand, the RO should ensure that the Veteran is informed of the consequences of any failure to report for rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination(s) to ascertain the nature and etiology of any currently diagnosed bilateral hip and bilateral leg disability. The examiner should offer an opinion as to the following:

a. Identify any disability pertaining to the Veteran's hips.

b. If a bilateral hip disability is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the bilateral hip disability is related to the Veteran's period of military service, to include the injuries the Veteran sustained in a November 1969 motor vehicle accident.

c. If a bilateral hip disability is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the bilateral hip disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected low back disability.  If the examiner finds that the bilateral hip disability is aggravated by the service-connected low back disability, then he/she should quantify the degree of aggravation, if possible.

d. Identify any disability pertaining to the Veteran's legs other than the hips.

e. If a bilateral leg disability is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the bilateral leg disability is related to the Veteran's period of military service, to include the injuries the Veteran sustained in a November 1969 motor vehicle accident.

f. If a bilateral leg disability (other than the hips) is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the bilateral hip disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected low back disability.  If the examiner finds that the bilateral leg disability is aggravated by the service-connected low back disability, then he/she should quantify the degree of aggravation, if possible.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


